DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/19/2021 has been entered.  Claims 10 and 17-20 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 11-12, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.  Applicant’s amendment to the Claims have overcome each and every objection to the Drawings and 112b rejection set forth in the non-Final Office Action previously mailed on 1/19/2021.
Allowable Subject Matter
Claims 1-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed for requiring:
“…the material distribution hopper comprises a first wall and a second wall; the first wall is an inclined wall with an upper end away from the second wall; a discharge outlet is provided below the second wall; 
an upper portion of the second wall is vertically mounted, a lower portion of the second wall comprises a circular arc portion and a discharge portion which forms the discharge outlet with a surface of the conveying belt therebetween so that blockage of the discharge outlet caused by materials in the material distribution hopper is avoided; 
a tangent direction of a tail end of the discharge portion is in parallel with the upper surface of the conveying belt.”
Meaning the circular arc portion of the second wall is formed at the discharge portion end being parallel with the upper surface of the conveying belt.
The closest prior art of record, Hu (CN 202540466U), discloses a material distribution apparatus, comprising a belt device (combination of hopper 5 and belt 6 as shown in Figures 1-2), wherein the belt device comprises a material hopper (5) and a conveying belt (6).  The conveying belt is located at a lower portion of the material hopper (as shown in Figures 1-2) and the material hopper comprises a first and second wall; the first wall is inclined with an upper end away from the second wall (as showing in Figure 2, the first wall being on the right side of the hopper 5).  A discharge outlet is provided below the second wall (as shown in Figure 2, the second wall being on the left side of the hopper 5) and a tangent direction of a tail end of the discharge portion is parallel with the conveying belt (as shown in Figure 2, the discharge portion is parallel to the belt 6).  However, Hu neither teaches nor suggests a lower portion of the second wall comprises a circular arc portion and a discharge portion which forms the discharge outlet with a surface of the conveying belt therebetween.
	Another prior art, Liu (CN 203512705U), is referenced for disclosing a material distribution apparatus comprising a belt device (Figure 1), wherein the belt device comprises a hopper (2) and a conveying belt (5); the conveying belt is located at a lower portion of the material distribution hopper and forms a discharge outlet with a wall of the hopper (as shown in Figure 1).  Furthermore, the hopper comprises a circular arc portion (arc guide plate 21 in Figures 1 and 2) and a discharge portion forms the discharge outlet with a surface of the 
Applicant argues, see Pages 11-12, the configuration of Hu and Lui would not prevent blockage of the discharge outlet caused by materials in the hopper.  Specifically, that Hu discloses the hoppers having symmetrical vertical walls (1, 5 in Figures 1, 2 and 5) therein would not cause materials to move to the wall of the hopper; Examiner agrees.  Applicant further asserts Liu fails to cure the deficiencies of Hu as Liu neither teaches nor suggests the first wall is inclined with an upper end away from the second wall; an upper portion of the second wall is vertically mounted, and a lower portion of the second wall comprises a circular arc portion; Examiner agrees.  While Liu discloses a hopper comprises a circular arc portion, said portion not formed on a second wall of the hopper wherein a first wall is inclined with respect to the second wall.  While it would be entirely conceivable to construct a wall having arc portion with to a hopper having the structure as claimed in the current invention, the broadest reasonable interpretation does not mean the broadest possible interpretation.  Neither Hu nor Liu provides sufficient motivation or suggestion for said configuration.  As disclosed in the current application, providing a hopper having the wall structure and configuration along with a circular arc portion as the discharge enables materials adjacent to the first wall to gravitate to the second wall under gravity so that materials as a whole in the hopper move towards the discharge outlet and blockage is avoided (paragraph 0003 of the current Specification).
Claims 2-8 and 11-16 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        6/15/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748